 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. TURNER,                                   No. 2:18-cv-2672 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    CA DEPT. CORRS. AND REAHB., et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. Plaintiff bases his request on the fact he is inexperienced in the law, is

19   indigent, and the medical issues in his case are complex. Plaintiff also contends his case will

20   likely be successful.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 2   common to most prisoners, such as lack of legal education and limited law library access, do not

 3   establish exceptional circumstances that would warrant a request for voluntary assistance of

 4   counsel. In the present case, the court does not find the required exceptional circumstances.

 5            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 6   counsel (ECF No. 12) is denied.

 7   Dated: May 21, 2019

 8

 9

10

11

12

13

14
     DLB:9
15   DB/prisoner-civil rights/turn2672.31


16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
